                        Case 19-26046-AJC        Doc 48    Filed 01/30/20       Page 1 of 3




           ORDERED in the Southern District of Florida on January 29, 2020.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                                     UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF FLORIDA
                                                     MIAMI DIVISION

                                                     CASE NO. 19-26046-BKC-AJC
          IN RE:                                     CHAPTER 13
          GERARDO ARIAS,
                 Debtor.
                                   /
           ORDER GRANTING DEBTOR'S MOTION TO VALUE AND DETERMINE SECURED
               STATUS OF LIEN ON REAL PROPERTY HELD BY TOWNHOUSES AT
                      JACARANDA CONDOMINIUM ASSOCIATION, INC.

                 THIS     CAUSE        having   come      on     to    be     heard     at       9:00   a.m.,

          on January 28, 2020, on the Debtor's Motion to Value and determine secured status of lien

          on real property, [ECF 23]. Based upon the Debtor's assertions made in support of the

          Motion, without objection, having considered the record in this case, and based upon the

          record, the Court FINDS as follows:

                 A.     The value of the Debtor's real property located at 8233 Northwest 8th Street,

          Unit 26-06, Plantation, FL 33324, and more particularly described as:

                Condominium Unit No. 6, ISLANDIA CONDOMINIUM 26, according to the
          Declaration thereof, as recorded in Official Records Book 9046, Page 824, of the
          Public Records of Broward County, Florida,

          is $142,900.00, at the time of filing of this case.
               Case 19-26046-AJC       Doc 48     Filed 01/30/20    Page 2 of 3



      B.       The total of all claims secured by liens on the Real Property senior to the lien

of Townhouses at Jacaranda Condominium Association Inc., (the "Lender") is

$168,625.00.

      C.       The equity remaining in the Real Property after payment of all claims

secured by liens senior to the lien of Lender is $0.00 and Lender, Townhouses at

Jacaranda Condominium Association Inc., has a secured interest in the Real Property in

such amount.

      Consequently, it is ORDERED as follows:

      1.       The Motion is GRANTED.

      2.       Lender, Townhouses at Jacaranda Condominium Association Inc., has an

allowed secured claim in the amount of $0.00.

       3.      Because Lender's secured interest in Real Property is $0, Lender's two

liens recorded on June 17, 2010 at OR Book 47153 at Page 600 and the second lien

recorded on October 25, 2018 at Instrument number 115407654, of the official records

of Broward County, Florida shall be deemed void and shall be extinguished

automatically, without further order of the Court, upon entry of the Debtor's discharge in

this Chapter 13 case. Further, if this case is converted to a case under any other
Chapter or if this Chapter 13 case is dismissed, Lender's lien will no longer be

considered void and shall be restored as a lien on the real property.




      4.       (Select only one):

                   Lender has not filed a proof of claim in this case. The Trustee shall not

               disburse any payments to Lender unless a Proof of Claim is timely filed. In

               the event a proof of claim is timely filed, it shall be classified as a secured

               claim in the amount stated in paragraph 2, above, and as a general
              Case 19-26046-AJC        Doc 48     Filed 01/30/20    Page 3 of 3



              unsecured claim for any amount in excess of such secured claim, regardless

              of the original classification in the proof of claim as filed.

                                             or

                X   Lender, Townhouses at Jacaranda Condominium Association Inc.,

              filed a proof of claim in this case. It shall be classified as a secured claim in

              the amount provided in paragraph 2, above, and as a general unsecured

              claim in the amount of $59,640.57, regardless of the original classification in

              the proof of claim as filed.

       5.     The real property may not be sold or refinanced without proper notice and

further order of the Court.

       6.     Notwithstanding the foregoing, this Order is not recordable or enforceable

until the Debtor receives a Discharge in this Chapter 13 case.

       7.     The mortgage lien holder shall issue a satisfaction of mortgage within 30

days of the entry of the Debtor' Discharge.

                                                   ###

Submitted by:
Michael J. Brooks, Esquire
10 Northwest LeJuene Road, Suite 620
Miami, FL 33126
Telephone (305) 443-4217
Facsimile (305) 443-3219
Email- Pleadings@bkclawmiami.com

Copies furnished to:
Michael J. Brooks, Esquire
Nancy Neidich, Trustee
Peters & Peters
Townhouses at Jacaranda Condominium Association, Inc., Attn: Lee Isaacs, President
Gerardo Arias, Debtor

        Attorney, Michael J. Brooks, is directed to mail a conformed copy of this Order to
all interested parties immediately upon receipt thereof.
